DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Dobrolyubov (U.S. PG Pub # 20130001884) shows a seal assembly comprising: a sliding ring (1, figs 1 and 2), wherein the sliding ring includes a first plurality of circumferentially spaced recesses (6, fig 1 same as fig 2) in the seal surface (recesses 6 extends axially and radially, fig 2).
Prior art DE (DE 29822515) teaches a clamping ring (6, fig 1).
	
The prior art fails to show wherein the sliding ring includes a first plurality of circumferentially spaced recesses each bounded by a first edge in the first side surface and a second edge in the seal surface,
wherein each of the first edges has a first end at the first junction and a second end at the first junction spaced circumferentially from the first end of the first edge,
wherein each of the second edges has a first end at the first junction and a second end at the first junction spaced circumferentially from the first end of the second edge,
wherein each of the first edges is entirely non-linear from the first end of the first edge to the second end of the first edge, and
wherein each of the second edges is entirely non-linear from the first end of the second edge to the second end of the second edge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675